Exhibit 10.1
MANPOWER INC.
 
(d/b/a ManpowerGroup)
 
PERFORMANCE SHARE UNIT AGREEMENT
 
This Performance Share Unit Agreement (this “Agreement”) is executed as of
__________ by and between MANPOWER INC. (d/b/a ManpowerGroup), a Wisconsin
corporation (the “Corporation”), and __________ (the “Employee”).
 
W I T N E S S E T H:
 
WHEREAS the Board of Directors of the Corporation has established the 2011
Equity Incentive Plan (the “Plan”) with the approval of the shareholders of the
Corporation; and
 
WHEREAS, the Employee has been granted Performance Share Units under the Plan
subject to the terms provided in this Agreement and the Plan.
 
NOW, THEREFORE, the Corporation and the Employee hereby agree as follows:
 
1. Provisions of Plan Control
 
.  This Agreement shall be governed by the provisions of the Plan, the terms and
conditions of which are incorporated herein by reference.  The Plan empowers the
Administrator to make interpretations, rules and regulations thereunder, and, in
general, provides that determinations of the Administrator with respect to the
Plan shall be binding upon the Employee.  Unless otherwise provided herein, all
capitalized terms in this Agreement shall have the meanings ascribed to them in
the Plan.  A copy of the Plan will be delivered to the Employee upon reasonable
request.
 
2. Terms of Award and Performance Goal
 
.  The Employee has been granted a Target Grant of ______ Performance Share
Units under the Plan.  The actual number of Performance Share Units that may be
earned by Employee will be determined as described below, based upon the actual
results for the Performance Period compared to the Performance Goal, subject to
the vesting conditions (the “Conditions”) that (1) the Employee must remain an
employee of the Corporation or its direct and indirect subsidiaries
(collectively, “ManpowerGroup”) continuously from the date of this Award until
the last day of  the First Service Period in order to vest in one-half of the
Performance Share Units earned and (2) the Employee must continue to remain an
employee of ManpowerGroup until the last day of the Second Service Period in
order to vest in the remaining one-half of the Performance Share Units
earned.  If the Conditions are not satisfied, then except as otherwise provided
in this Agreement, or the Plan (to the extent not superseded by this Agreement),
no Performance Share Units shall be vested.  The Performance Goal and the number
of Performance Share Units that may be earned based on actual results for OPMP
for the Performance Period will be as follows:
 
OPMP for the Performance
Period                                                                        Resulting
Performance Share Units Earned
 
Threshold OPMP (__%)                                                          
50% of Target Grant
Target OPMP ( __%_)                                                         
100% of Target Grant
Outstanding OPMP (
___%)                                                           200% of Target
Grant
 
If actual OPMP for the Performance Period is below Threshold OPMP specified
above, no Performance Share Units will be earned, and if actual OPMP for the
Performance Period exceeds Outstanding OPMP specified above, the number of
Performance Share Units earned will equal the number earned for Outstanding
OPMP.  Actual OPMP  for the Performance Period between Threshold OPMP  and
Target OPMP, or between Target OPMP  and Outstanding OPMP shall result in a
number of Performance Share Units earned determined on a linear
basis.  Notwithstanding the foregoing, if the Annual OP Dollar Gate of $
_________ is not achieved during the Performance Period, the maximum number of
Performance Share Units that can be earned will not exceed the Target
Grant.  Further, notwithstanding the foregoing, the Committee retains the
discretion to decrease the number of Performance Share Units earned under this
Award.
 
3. Award Payment
 
.  Following the Committee’s approval and certification of the number of
Performance Share Units that have been earned hereunder, the Performance Share
Units vested after the end of each of the First and Second Service Period shall
be settled in Shares as soon as administratively practicable after the end of
the last day  of the applicable Service Period.  Notwithstanding the foregoing,
Awards of Performance Share Units that become earned and vested upon the
Employee’s death, Disability, a termination of employment following a Triggering
Event in accordance with Paragraph 5(a) or (b) below, or upon a Triggering Event
following a termination of employment during a Protected Period  in accordance
with Paragraph 5(c) below shall be settled in Shares as soon as administratively
practicable after such death, Disability, termination of employment or
Triggering Event, as applicable.  Further, to the extent that Performance Share
Units granted hereunder become earned and vested upon the Employee’s Retirement
or a termination of employment following a Triggering Event and are nonqualified
deferred compensation subject to Section 409A of the Code, such Performance
Share Units shall be settled in Shares after the Performance Period on the date
that is the later of (i) six (6) months after the date of the Employee’s
“separation of service” as such term is defined under Section 409A of the Code,
or (ii) as soon as administratively practicable after the date the Committee,
following the Performance Period, has certified and approved the number of
Performance Share Units that have been earned hereunder.
 
4. Termination of Employment
 
.  Except as otherwise provided in the Plan and except as otherwise provided in
this Agreement, Employee must be an employee of ManpowerGroup continuously from
the date of this Award until the last day of each of the First Service Period
and Second Service Period in order for Employee to become vested in any
Performance Share Units he or she may earn hereunder.  Notwithstanding the
foregoing, Section 10(d)(2) of the Plan, regarding the earning and accelerated
vesting of Awards upon a death, Disability or Retirement, shall not apply to
this Agreement.  Instead, upon a participant’s death or Disability during the
Performance Period, Employee will immediately earn and become vested in the
number of Performance Share Units the participant would have otherwise earned if
100% of the Target Performance Goal had been achieved at the end of the
Performance Period.  Upon a Participant’s death or Disability during either of
the Service Periods, Employee will immediately become vested in the actual
number of Performance Share Units earned based on attainment of the Performance
Goal, determined in accordance with the actual OPMP achieved at the end of the
Performance Period, less any Performance Share Units settled in Shares to
Employee under this Agreement prior to the date of such death or Disability.  In
the event of Employee’s Retirement prior to the either of the Service Periods,
Employee shall earn and become vested in a prorated number of Performance Share
Units.  The number of Performance Share Units earned and vested in connection
with a Retirement shall be number of Performance Share Units determined by
multiplying the number of Performance Share Units that would have been earned,
taking into account the achievement of the Annual OP Dollar Gate during the
Performance Period, if Employee had remained an Employee until the last day of
the Second Service Period, determined in accordance with the actual OPMP
achieved at the end of the Performance Period, by the quotient of (x) the number
of days between and including the date of this Agreement and the date of the
Employee’s Retirement divided by (y) for the portion of the Award that vests
during the First Service Period (if not already vested at the time of the
Retirement), 685 days, and for the portion of the Award that vests during the
Second Service Period, 1,050 days , less any Performance Share Units settled in
Shares to Employee under this Agreement prior to the date of such Retirement.
 
5. Triggering Event
 
.  Section 10(e) of the Plan, regarding the earning and accelerated vesting of
Awards after a Triggering Event or during a Protected Period, shall not apply to
this Agreement.  Instead,
 
a.  
If a Triggering Event occurs during the Performance Period,  upon the Employee’s
termination of employment by ManpowerGroup other than for Cause or upon the
Employee’s voluntary termination of employment for Good Reason during the
two-year period following the Triggering Event (but not later than the end of
the Second Service Period), Employee shall earn and/or become vested in the
number of Performance Share Units that would have been earned if Employee had
remained an Employee until the last day of the Second Service Period (as
determined by the Committee, taking into account (i) treatment of Participants
with similar grants whose employment has continued beyond the Performance
Period, (ii) revised Performance Goals, if any, as agreed to between the
relevant parties to the Triggering Event, and (iii) the Company’s achievement
toward the Performance Goals at the end of the Performance Period, if measurable
after the Triggering Event), after subtraction for any Performance Share Units
settled in shares to Employee under this Agreement after the Performance Period
but prior to such termination.

 
b.  
If a Triggering Event occurs during either of the Service Periods, upon the
Employee’s termination of employment by ManpowerGroup other than for Cause or
upon the Employee’s voluntary termination of employment for Good Reason if such
termination occurs during the two-year period following the Triggering Event
(but not later than the end of the Second Service Period), Employee shall become
vested in the actual number Performance Share Units earned based on attainment
of the Performance Goal at the end of the Performance Period, after subtraction
for any Performance Share Units settled in Shares to Employee under this
Agreement after the Performance Period but prior to such termination.

 
c.  
If the Employee’s employment is terminated by ManpowerGroup other than for Cause
or if the Employee voluntarily terminated his or her employment for Good Reason
during a Protected Period, upon a Triggering Event, Employee shall earn and
become vested in the same number of Performance Share Units that would have been
earned if Employee had remained employed until the date of the Triggering Event
and was terminated immediately thereafter (i.e., in the manner covered under
Section 5(a) or (b) above, depending on whether the Triggering Event occurs
during the Performance Period of during either of the Service Periods).

 
6. Dividends and Voting Rights
 
.  The Employee shall not be entitled to receive any dividends for his or her
Performance Share Units and shall not be entitled to voting rights with respect
to such Performance Share Units.
 
7. Taxes
 
.  The Corporation may require payment or reimbursement of or may withhold any
tax that it believes is required as a result of the grant or vesting of such
Performance Share Units or payments of Shares in connection with the Performance
Share Units, and the Corporation may defer making delivery of any Shares in
respect of Performance Share Units until arrangements satisfactory to the
Corporation have been made with regard to any such payment, reimbursement, or
withholding obligation.
 
8. Definitions
 
.
 
a.  
“Target Grant” means the number of Performance Share Units established for
Employee to earn at Target OPMP.

 
b.  
“OPMP” means the Corporation’s annual operating profit divided by revenue from
services, both determined in accordance with GAAP as reported on the Company’s
audited financial statements, with adjustments to be made (a) to reverse the
impact of a change in accounting method during the Performance Period or (b) for
any of the following items that exceed $10 million in any year (the $10 million
threshold to be measured separately for each item category):

 
i.  
goodwill impairment;

 
ii.  
nonrecurring restructuring gains or charges; and

 
iii.  
nonrecurring accrual adjustments pertaining to periods outside of the period of
measurement.

 
c.  
“Performance Goal” means the OPMP targets for the Performance Period as set by
the Administrator.

 
d.  
“Performance Period” means the 12-month period beginning on January 1, 2012 and
ending on December 31, 2012.

 
e.  
“Service” means the period beginning on the date the Employee’s employment with
ManpowerGroup commences and ending on the date the Employee’s employment with
ManpowerGroup terminates.

 
f.  
“First Service Period” means the 12-month period beginning on January 1, 2013
and ending on December 31, 2013.

 
g.  
“Second Service Period” means the 12-month period beginning on January 1, 2014
and ending on December 31, 2014.

 
h.  
“Annual OP Dollar Gate” means the minimum operating profit dollars that can be
achieved during the Performance Period.  Operating profit is determined in
accordance with GAAP as reported on the Company’s audited financial statements,
with adjustments to be made (a) to reverse the impact of a change in accounting
method during the Performance Period or (b) for any of the following items that
exceed $10 million in any year (the $10 million threshold to be measured
separately for each item category):

 
i.  
goodwill impairment;

 
ii.  
nonrecurring restructuring gains or charges; and

 
iii.  
nonrecurring accrual adjustments pertaining to periods outside of the period of
measurement.

 
i.  
“Retirement” will mean termination of the Employee’s employment on or after the
Employee has attained age 55 and has completed 10 years of Service.

 
j.  
“Termination for “Cause” will mean termination of the Employee’s employment
upon:

 
i.  
Employee’s repeated failure to perform his duties with the Corporation in a
competent, diligent and satisfactory manner as determined by the Executive
Compensation and Human Resources Committee of the Board of Directors;

 
ii.  
Employee’s failure or refusal to follow the reasonable instructions or direction
of the Board of Directors, which failure or refusal remains uncured, if subject
to cure, to the reasonable satisfaction of the Executive Compensation and Human
Resources Committee, for five (5) business days after receiving notice thereof
from the Executive Compensation and Human Resources Committee, or repeated
failure or refusal to follow the reasonable instructions or directions of the
Corporation’s Board of Directors;

 
iii.  
any act by Employee of fraud, material dishonesty or material disloyalty
involving ManpowerGroup;

 
iv.  
any violation by Employee of a ManpowerGroup policy of material import;

 
v.  
any act by Employee of moral turpitude which is likely to result in discredit to
or loss of business, reputation or goodwill of ManpowerGroup;

 
vi.  
Employee’s chronic absence from work other than by reason of a serious health
condition;

 
vii.  
Employee’s commission of a crime the circumstances of which substantially relate
to Employee’s employment duties with ManpowerGroup; or

 
viii.  
the willful engaging by Employee in conduct which is demonstrably and materially
injurious to ManpowerGroup.  For purposes of this Agreement, no act, or failure
to act, on Employee’s part will be deemed “willful” unless done, or omitted to
be done, by Employee not in good faith.

 
k.  
“Good Reason” will mean, without the Employee’s consent, the occurrence of any
one or more of the following:

 
i.  
a material diminution in Employee’s authority, duties or responsibilities;

 
ii.  
any material breach of any material obligation of ManpowerGroup for the payment
or provision of compensation or other benefits to Employee;

 
iii.  
a material diminution in Employee’s base salary or a failure by ManpowerGroup to
provide an arrangement for Employee for any fiscal year of ManpowerGroup giving
Employee the opportunity to earn an incentive bonus for such year;

 
iv.  
Employee’s being required by the Corporation to materially change the location
of his principal office; provided such new location is one in excess of fifty
miles from the location of Employee’s principal office before such change; or

 
v.  
a material diminution in Employee’s annual target bonus opportunity for a given
fiscal year within two years after the occurrence of a Change of Control, as
compared to the annual target bonus opportunity for the fiscal year immediately
preceding the fiscal year in which a Change of Control occurred.

 
Notwithstanding the provisions above, Good Reason does not exist unless (i)
Employee objects to any material diminution or breach described above by written
notice to the Corporation within twenty (20) business days after such diminution
or breach occurs, (ii) the Corporation fails to cure such diminution or breach
within thirty (30) days after such notice is given and (iii) Employee’s
employment with ManpowerGroup is terminated by Employee within ninety (90) days
after such diminution or breach occurs.
 
9. Multiple Executed Copies
 
.  This Agreement may be executed in multiple copies, each of which will
constitute an original, and which together will constitute one and the same
agreement providing for a single grant of Performance Share Units.
 
IN WITNESS WHEREOF, the Corporation has caused this Agreement to be executed as
of the date and year first above written.
 
MANPOWER INC. (d/b/a ManpowerGroup)
 

By:   
/s/ Jeffrey A. Joerres
 
Jeffrey A. Joerres
 

President and Chief Executive Officer


The undersigned Employee hereby accepts the foregoing grant of Performance Share
Units and agrees to the several terms and conditions hereof and of the Plan.
 
_________________
Employee
 

